Citation Nr: 0512595	
Decision Date: 05/09/05    Archive Date: 05/25/05

DOCKET NO.  04-01 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for chondromalacia of the 
left knee, with tendon sprain of the left calf, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel




INTRODUCTION

The appellant served on active duty for training from May 8, 
to May 21, 1976, and she was soon thereafter service 
connected for a left leg and knee sprain sustained during 
that period of service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2003 decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) 
located in St. Louis, Missouri, which denied the benefit 
sought on appeal.  


FINDINGS OF FACT

1.  The RO notified the veteran of the evidence and 
information needed to substantiate her claim on appeal, 
obtained all relevant and available evidence identified by 
her, and provided her an adequate VA examination, all in an 
effort to assist her in substantiating her claim for 
increased VA compensation benefits.  

2.  Competent medical evidence demonstrates that the 
veteran's service-connected chondromalacia of the left knee, 
with tendon sprain of the left calf, is manifested by: left 
knee range of motion from full (0 degrees) extension to 110 
(out of 140, full) degrees of flexion with significant pain 
at 110 degrees, with some tenderness to the calf muscle, 
considerable tenderness over the hamstring tendons in the 
posterior knee, some occasional instability of the left knee 
with slight genu varus, some occasional effusion, and mild 
left knee degenerative joint disease on X-ray studies.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
service-connected chondromalacia, left knee, with tendon 
sprain, left calf, to include separate ratings based on 
limitation of motion with pain due to arthritis and 
instability, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5257, 5260, and 5261 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter:  VA's Duty to Notify and Assist the 
Claimant

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the appellant 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate the claim; and whether the claim has been fully 
developed in accordance with the Veterans Claims Assistance 
Act (VCAA) and other applicable law.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a).

The VCAA, in part, redefined the obligations of VA with 
respect to its duties to notify a claimant regarding the 
evidence needed to substantiate a claim and its duties to 
assist in the development of a claim.  

The United States Court of Appeals for Veterans Claims (CAVC) 
has mandated that VA ensure strict compliance with the 
provisions of the VCAA.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with both the notification and 
assistance provisions of the VCAA as to the claim on appeal, 
and that the Board's decision to proceed in adjudicating the 
claim on appeal does not prejudice the veteran in its 
disposition.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  

The CAVC has also indicated that notice under the VCAA must 
be given prior to an initial unfavorable decision by the 
agency of original jurisdiction.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

The CAVC has cited to four requirements under 38 U.S.C.A. § 
5103(b), 38 C.F.R. § 3.159(b) and Quartuccio, supra: (1) 
notice of the information and evidence not of record that is 
necessary to substantiate the claim; (2) notice of the 
information and evidence that VA will seek to provide; 
(3) notice of the information and evidence the claimant is 
expected to provide; and (4) a request to the claimant to 
provide VA with all relevant evidence and information 
pertinent to the claim at issue.  Id.  

In this case, the appellant's claim of entitlement to an 
increased rating, in excess of a 10 percent disability 
evaluation, for service-connected left knee and calf 
disability was received in August 2002.  The RO issued notice 
to her of VA's duty to assist and other VCAA responsibilities 
in a letter dated in November 2002.  This was prior to the 
initial denial of the claim at the RO in January 2003.  As 
such, the timing of the VCAA notice comports with the CAVC's 
holding in Pelegrini, supra.  

The substance of the notice is legally sufficient as well.  
Specifically, the November 2002 VCAA and duty to assist 
letter advised the appellant of her need to identify or 
submit evidence, primarily medical opinion evidence, of an 
increase in severity of service-connected left knee 
disability.  The notice also informed her that VA would 
attempt to obtain any evidence that she identified.  She 
submitted such evidence.  

The RO provided her with a toll-free telephone number should 
she require additional information or answers to questions 
relevant to her claim.  There is no report of contact to 
indicate that she called with any question regarding these 
notices.  All VA treatment records regarding the relevant 
period of VA care are on file.  All other identified, 
relevant and existing records are on file sufficient to 
adjudicate the claim.  

The RO, consistent with the duty to assist, also scheduled 
the veteran for a VA examination in December 2002.  The 
November 2003 statement of the case and October 2004 
supplemental statement of the case advised the appellant of 
all appropriate regulations governing the claim on appeal, 
including a recitation of 38 C.F.R. § 3.159, with reference 
to the relevant sections of the United States Code, as well 
as specific reference to the results of the VA examination of 
December 2004.  

Given the above, VA has obtained all relevant records in 
support of the appellant's claims, and no further 
notification or development action is indicated.  38 U.S.C.A. 
§ 5103A (a), (b) and (c).  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The claim requires no further development under the VCAA or 
other law, and may be decided on the basis of the evidence 
presently of record.  See 38 C.F.R. § 3.159(c)(4)(i).  That 
is, in this case, the record contains sufficient medical 
evidence upon which to adjudicate the claim on appeal.  In 
the circumstances of this case, additional efforts in 
accordance with the VCAA would serve no useful purpose.  
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements of law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).  

As such, "[T]he record has been fully developed," and "it 
is difficult to discern what additional guidance VA could 
have provided to the veteran regarding what further evidence 
he should submit to substantiate his claim."  Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. 
Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing 
that "the VCAA is a reason to remand many, many claims, but 
it is not an excuse to remand all claims."); Reyes v. Brown, 
7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (both observing circumstances as to when a 
remand would not result in any significant benefit to the 
claimant); Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993) 
(holding that when the Board addresses in its decision a 
question that has not been addressed by the RO, it must 
consider whether the appellant has been given adequate notice 
to respond and, if not, whether he has been prejudiced 
thereby).  

The Board is satisfied that all reasonable and necessary 
development pertaining to the claim has been completed within 
VCAA and interpretive decisional law.  




Analysis of the Claim  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity. 
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating. Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  When the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt.  See 38 U.S.C.A. § 5107(b); Gilbert v Derwinski, 1 
Vet. App. 49, 55-57 (1990).

By way of historical note, the Board notes that a March 1977 
RO rating decision established service connection for a left 
leg and knee sprain injury during a brief peace-time period 
of active duty for training.  The RO noted that in a January 
1976 pre-enlistment examination, notation had been made of a 
prior history of the removal of a benign tumor of the left 
calf.  The disorder was recharacterized in February 1979 as a 
tendon sprain, posterior left knee and leg.  The current 
10 percent rating has remained in effect from September 1986.  

As noted above, the veteran appeals the January 2003 RO 
decision which denied an evaluation in excess of 10 percent 
for chondromalacia, left knee, with tendon sprain, left calf.  

The veteran's service-connected chondromalacia, left knee, 
with tendon sprain, left calf, is evaluated as 10 percent 
disabling under Diagnostic Code 5257.  Under this code 
provision, slight impairment of the knee, with recurrent 
subluxation or lateral 


instability, warrants a 10 percent evaluation; moderate 
impairment of the knee warrants a 20 percent evaluation; and 
severe impairment of the knee warrants a 30 percent 
evaluation.  See 38 C.F.R. § 4.71a, DC 5257.  

The objective and competent medical evidence of record does 
not support an evaluation in excess of 10 percent for the 
veteran's left leg and knee disorder under Diagnostic Code 
5257, as subluxation or lateral instability, if any, is 
minimal and not recurrent.  Specifically, the VA examination 
report of December 2002 and VA treatment records dated in 
2002 and 2003 demonstrate only slight, if any, subluxation or 
lateral instability, and only on occasion.  Additionally, 
while some slight instability of the left knee was noted on 
VA examination in December 2002, this instability was only 
found on genu varus.  Furthermore, this finding was not found 
on most recent examination in July 2003, and VA treatment 
records dated for the period of time between these two 
examinations suggest a slow but steady improvement of the 
veteran's left knee condition with physical therapy.  See VA 
physical therapy treatment record of April 29, 2003.  
Additional relief is obtained with use of prescription pain 
medication.  

Additionally, with regard to Diagnostic Code 5257, the CAVC 
has held that this Diagnostic Code is not predicated on loss 
of range of motion, and that, as such, 38 C.F.R. §§  4.40 and 
4.45 are not for application.  See Johnson v. Brown, 9 Vet. 
App. 7, 11 (1996).  

The Board has considered the potential application of 
additional Diagnostic Codes, as well as the propriety of a 
separate evaluation for distinct symptoms.  

The Board notes that when evaluating loss in range of motion, 
consideration is given to the degree of functional loss 
caused by pain if reported by the veteran.  DeLuca v. Brown, 
8 Vet. App. 202 (1995) (evaluation of musculoskeletal 
disorders rated on the basis of limitation of motion requires 
consideration of functional losses due to pain).  In DeLuca 
v. Brown, the CAVC explained that, when the pertinent 
diagnostic criteria provide for a rating on the basis of loss 
of range of motion, 


determinations regarding functional losses are to be 
"'portray[ed]' (§ 4.40) in terms of the degree of additional 
range-of-motion loss due to pain on use or during flare-ups."  
Id.

VA's Office of the General Counsel has provided additional 
guidance involving increased rating claims for 
musculoskeletal joint disabilities.  Specifically, the 
General Counsel held that a claimant who has arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97 (July 
1, 1997) and VAOPGCPREC 09-98 (August 14, 1998).  
Specifically, General Counsel for VA, in an opinion dated 
July 1, 1997, (VAOPGCPREC 23-97) held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003, which provides for the presence 
of arthritis due to trauma, and 5257, which provides for 
instability.  

However, General Counsel cautions that when a knee disorder 
is rated under Diagnostic Code 5257 based upon instability of 
the knee, the veteran may be entitled to a separate rating 
for arthritis only if the veteran has limitation of motion 
which at least meets the criteria for a zero percent rating 
under Diagnostic Code 5260 (flexion limited to 60 degrees or 
less) or Diagnostic Code 5261 (extension limited to 5 degrees 
or more).  If the veteran does not at least meet the criteria 
for a zero percent rating under either of those codes, there 
is no additional disability for which a rating may be 
assigned. General Counsel in VAOPGCPREC 9-98 held that a 
separate rating for arthritis could also be based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59.  See also 
Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  
Where additional disability is shown, a veteran rated under 
Diagnostic Code 5257 can also be compensated under Diagnostic 
Code 5003 and vice versa.

Diagnostic Code 5260 provides that flexion limited to 15 
degrees warrants a 30 percent rating; flexion limited to 30 
degrees warrants a 20 percent rating; flexion limited to 45 
degrees warrants a 10 percent rating; and flexion limited to 
60 degrees 


warrants a zero percent (noncompensable) rating.  38 C.F.R. § 
4.71a, Diagnostic Code 5260.  

Limitation of extension of the knee is rated in accordance 
with Diagnostic Code 5261.  This code provides that extension 
limited to 45 degrees warrants a 50 percent rating; extension 
limited to 30 degrees warrants a 40 percent rating; extension 
limited to 20 degrees warrants a 30 percent rating; extension 
limited to 15 degrees warrants a 20 percent rating; extension 
limited to 10 degrees warrants a 10 percent rating; extension 
limited to 5 degrees warrants a zero percent (noncompensable) 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

In the instant case, the Board has considered the 
applicability of separate ratings for arthritis with 
limitation of motion and pain, and left knee joint 
instability.  However, a separate rating is not warranted 
given the medical evidence of record, since the veteran's 
range of left knee motion does not meet the criteria for at 
least a zero percent evaluation under Diagnostic Code 5260, 
and since full extension is demonstrated under Diagnostic 
Code 5261.  According, the Board cannot find that there is 
additional, separately ratable left knee disability on 
account of pain and limitation of motion, apart from any 
instability of the left knee.  VAOPGCPREC 23-97.  

In summary, the Board finds that the criteria for more than a 
10 percent rating are not met under Diagnostic Code 5257 as 
no more than slight, if any, instability of the left knee 
joint is occasionally demonstrated, not recurrent.  
Additionally, a separate evaluation is not warranted for the 
veteran's left leg and calf disorder on account of arthritis, 
with pain and limitation of motion of the left knee joint, 
since the left knee limitation of motion does not meet the 
criteria for at least a zero percent rating under either 
Diagnostic Code 5260 or 5261.  VAOPGCPREC 23-97.  The veteran 
is repeatedly shown to have full extension of the left knee, 
with flexion of the knee limited by pain at 110 degrees, out 
of 140 (full) degrees of flexion.  While the criteria for a 
10 percent rating are met under Diagnostic Code 5257, the 
criteria are not exceeded, and the criteria for at least a 
zero percent rating under Diagnostic 


Code 5260 and 5261 are not met, even when consideration is 
given to pain on motion.  Accordingly, separate ratings are 
not warranted.  

In closing, the Board emphasizes that the above objectively 
demonstrated medical findings are limited: Any current 
subluxation or lateral instability of the left knee joint is 
only occasional and slight, but this finding was not shown 
most recently after some success in physical therapy.  
Additionally, any painful arthritis results in no separately 
ratable disability as the veteran's limitation of motion with 
pain is less than non-compensable, and thus not a separate 
disability.  Of particular note is a September 2002 VA 
treating physician opinion that an August 15, 2002 
X-ray study of the knee was negative for any arthritis.  The 
Board has, however, noted that an April 2003 VA examiner's 
interpretation of the August 2002 X-ray study was that the 
veteran's left knee included some "mild" degenerative joint 
disease and chondromalacia, and the diagnosis is assumed for 
argument.  

The Board also notes that ankylosis of the left knee has not 
been shown on examination, so Diagnostic Code 5256 is not for 
application.  

Finally, the Board's decision, above, is based on application 
of pertinent provisions of the VA's Schedule for Rating 
Disabilities (38 C.F.R. Part 4), inasmuch as there is no 
indication that the schedular criteria are inadequate to 
evaluate the veteran's left knee disability.  In this regard, 
the Board notes that there has been no showing that the left 
knee disorder has caused marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluation), 
or necessitated frequent periods of hospitalization, or that 
the disability otherwise renders impracticable the 
application of the regular schedular standards.  The VA 
treatment evidence indicates that the veteran has 
successfully received physical therapy with improvement of 
her left knee function, without any hospitalizations.  In the 
absence of evidence specifically pertaining to the degree of 
severity of service-connected left knee disability which 
might warrant extraschedular consideration, the Board finds 
that a remand for extraschedular consideration is not 
necessary in this case.  See 38 C.F.R. § 3.321(b)(1); 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  


ORDER

The claim for an evaluation in excess of 10 percent for 
service-connected chondromalacia of the left knee, with 
tendon sprain of the left calf, is denied.  



	                        
____________________________________________
	BARBARA B. COELAND
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


